Case 0:20-cv-60972-AHS Document 75 Entered on FLSD Docket 10/23/2020 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                          Case No. 20-60972-CIV-SINGHAL/HUNT

  SHANA DOTY, individually and on behalf
  of all others similarly situated,

                              Plaintiff
  v.

  ADT, LLC d/b/a ADT SECURITY SERVICES,
  a Delaware limited liability company,

                        Defendant
  ____________________________________/

                                           ORDER

         This matter is before the Court on Plaintiff’s Motion for Order to Show Cause. ECF

  No. 57. The Honorable Raag Singhal, United States District Judge, previously referred

  this Motion to the undersigned. See ECF No. 64; see also 28 U.S.C. § 636(b); S.D. Fla.

  Mag. R. 1. Having reviewed the Motion, the response and reply thereto, as well as the

  argument of counsel at an October 16, 2020 hearing, this Court hereby ORDERS the

  Motion be DENIED for the following reasons.

         This is a purported class action lawsuit against security company ADT following

  alleged unauthorized access to the security systems of ADT’s clients. Plaintiff initially

  sought this Court’s invention regarding ADT’s communication of settlement offers to

  potential plaintiffs, alleging such offers were being communicated without potential

  plaintiffs being adequately notified regarding legal options. This Court ultimately required

  ADT to use a Court-approved notice “when conducting any settlement discussions with

  potential class members.” ECF No. 33 at 5.
Case 0:20-cv-60972-AHS Document 75 Entered on FLSD Docket 10/23/2020 Page 2 of 3




         Plaintiff now claims that ADT continued to communicate with potential plaintiffs

  orally without referencing the Court-approved notice, only providing the notice in an email

  after an initial agreement was made. Plaintiff contends this violates both the letter and

  the spirit of the order, and requests that this Court undo any settlement reached under

  these circumstances.

         The undersigned disagrees with Plaintiff’s reading of its previous Order. This

  Court’s intent with the required Notice was to ensure that anyone who enters into a

  settlement with ADT do so informed of the options available. Certainly, the best practice

  would have been to notify potential plaintiffs orally of the pending class action. However,

  so long as the notice was communicated prior to finalization of the settlement agreement,

  the intended purpose of the notice, that the potential plaintiff give informed consent to the

  settlement, has been fulfilled.

         However, the undersigned does note that ADT’s actions represent the bare

  minimum of compliance with this Court’s previous order. Defendants have represented

  to this Court that they have stopped proactively discussing settlement orally with potential

  plaintiffs, which this Court encourages. Moving forward, any settlement discussions, oral

  or written, must notify potential plaintiffs of the existence of this class action, and the

  Notice must be included in any written settlement discussions.

         Both Parties request attorney’s fees be awarded on this issue. The undersigned

  finds a fee award to either Party inappropriate at this time.




                                               2
Case 0:20-cv-60972-AHS Document 75 Entered on FLSD Docket 10/23/2020 Page 3 of 3




        Accordingly, it is hereby ORDERED and ADJUDGED that

        Plaintiff’s Motion for Order to Show Cause, ECF No. 57, is DENIED.

        DONE AND ORDERED in Chambers, at Fort Lauderdale, Florida, on October

  23, 2020.

                                         _____________________________________
                                         PATRICK M. HUNT
                                         UNITED STATES MAGISTRATE JUDGE

  Copies furnished to:
  The Honorable Raag Singhal
  All Counsel of Record




                                           3
